 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 NIKHIL BHAGAT (CABN 279892)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7193
 7        FAX: (415) 436-6982
          nikhil.bhagat@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                         )
                                                       )   Case No. CR 19-234 HSG
14           Plaintiff,                                )
                                                       )   STIPULATION AND [PROPOSED] ORDER
15      v.                                             )   EXCLUDING TIME UNDER THE SPEEDY
                                                       )   TRIAL ACT
16   CARLOS ALBERTO LIMON-LOMELI,                      )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )

19
             The parties appeared before the Court for the first status conference in this case on June 10, 2019.
20
     At that time, the Court set the matter for a motions or trial setting hearing on July 29, 2019. The
21
     government has produced discovery to the defendant, and defense counsel is in the process of reviewing
22
     that discovery. The government is also in the process of producing a small amount of additional discovery
23
     to the defendant.
24
             For this reason, and those reasons stated on the record in this matter at the status conference held
25
     on June 10, 2019, the parties stipulate and agree that the time between June 10, 2019 and July 29, 2019
26
     should be excluded from calculation under the Speedy Trial Act for the effective preparation of counsel
27
     and that ends of justice served by any such continuance outweigh the best interests of the public and the
28

     STIP. & [PROP.] ORD. EXCLUDING TIME
     CR 19-234 HSG                                     1
 1 defendant in a speedy trial.

 2          The undersigned Assistant United States Attorney certifies that counsel for the defendant has

 3 approved the filing of this document with her electronic signature.

 4          IT IS SO STIPULATED this 13th day of June, 2019.

 5    DAVID L. ANDERSON                                            LAW OFFICES OF GAIL SHIFMAN
      United States Attorney
 6
      _________/s/_______________                                  _________/s/________________
 7    NIKHIL BHAGAT                                                GAIL SHIFMAN
      Assistant United States Attorney                             Attorney for Carlos Alberto Limon-
 8
                                                                   Lomeli
 9

10                                           [PROPOSED] ORDER
11          Based upon the representation of counsel and for good cause shown, the Court finds that failing
12 to exclude the time between June 10, 2019 and July 29, 2019, would deny counsel the reasonable time

13 necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §

14 3161(h)(7)(B)(iv).

15          The Court further finds that the ends of justice served by excluding the time from June 10, 2019,
16 through and including July 29, 2019, from computation under the Speedy Trial Act outweigh the best

17 interests of the public and the defendant in a speedy trial.

18          Having made these findings, it is hereby ORDERED that the time from June 10, 2019 through
19 and including July 29, 2019 is excluded from computation under the Speedy Trial Act. 18 U.S.C. §

20 3161(h)(7)(B)(iv).

21          PURSUANT TO STIPULATION, IT IS SO ORDERED.
22 Dated:_____________________
             6/14/2019
23                                                        _______________________________________
                                                          HONORABLE HAYWOOD S. GILLIAM, JR.
24                                                        United States District Judge
25

26

27

28

     STIP. & [PROP.] ORD. EXCLUDING TIME
     CR 19-234 HSG                                   2
